Citation Nr: 0526797	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

By rating decision dated in March 1976, the Regional Office 
(RO) denied the veteran's claim for service connection for 
schizophrenia.  He was notified of this decision and of his 
right to appeal by a letter dated the following month.  A 
timely appeal was not filed.  The veteran sought to reopen 
his claim for service connection for an acquired psychiatric 
disability in July 2002.  In a rating action dated in June 
2003, the RO denied service connection for depression and 
anxiety, to include a nervous breakdown.  In the statement of 
the case issued in August 2004, the RO noted that a claim for 
service connection for a psychiatric disability had been 
previously denied, but that it had determined that the 
additional evidence constituted new and material evidence, 
and reopened the claim, addressing the issue on the merits.  
Although the RO determined that new and material evidence has 
been submitted, the Board must also assess whether new and 
material evidence has been submitted sufficient to reopen the 
claim of service connection.  Wakeford v. Brown, 8 Vet. App. 
237 (1996).  The United States Court of Appeals for Veterans 
Claims has held that the Board is obliged to determine in the 
first instance whether there is new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board 
recharacterized this matter as set forth on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record shows that the veteran was admitted to 
the VA hospital, Oakland, California in July 1975, as a 
transfer from Highland Hospital, also in Oakland.  It was 
indicated that this was the second admission and transfer 
from Highland Hospital.  Reference was made to a May 1975 
summary from the VA hospital.  The diagnosis was 
schizophrenia, paranoid type.  At the time of the March 1976 
rating action, no attempt had been made to procure the 
records from the private facility or the previous VA 
hospitalization.  Recently, the VA sought to obtain the 
Oakland VA hospital records from 1975.  However, information 
was received that the veteran was "unknown to this VA."  
Since the record establishes that the veteran was treated at 
that facility in 1975, another attempt must be made to obtain 
these records.  See 38 C.F.R. § 159 (2004).  The Board also 
observes that the VA has not made an attempt to procure the 
Highland Hospital records.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability between his discharge from 
service through 1975.  The RO should 
specifically request that the veteran 
provide this information pertaining to 
his treatment at Highland Hospital, 
Oakland, California, in 1975.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran that have not already been 
associated with the claims folder.  

2.  Regardless of any response from the 
veteran, the RO should again attempt to 
obtain the discharge summary from his 
Oakland VA hospitalization in May 1975.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




